DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 – 24, 2 – 5, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites a first limitation of “a further radially outwardly-disposed step forming a base of a weld joint” in the fifth paragraph after the preamble. This limitation requires the presence of a ‘weld joint’ from which the ‘radially outwardly-disposed step’ is the ‘base.’ Claim 21 then further recites a second limitation of “then welding the flange to an end face of the pipe …” in the last paragraph. When read together, these limitations require two steps of welding. A first welding to form the ‘weld joint’ of the first limitation and a second welding to join the flange and pipe, as recited in the second limitation. However, the Specification only teaches a single welding step, which form the ‘welding joint’ and is performed during the joining of the flange and the end face of the pipe (figure 2, elements 30, 10, and 20; page 4, last paragraph). For the purposes of this Office Action, Examiner will interpret the first limitation as “a further radially outwardly-disposed step forming a base for a weld joint.”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 – 24, 2 – 5, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation “a radially outwardly declining slanted end or contact face” in the first paragraph after the preamble. It is generally unclear as to whether Applicant intends ‘radially outwardly declining’ to describe both the ‘slanted end’ and ‘contact face’ or whether Applicant intends ‘radially outwardly declining’ to only describe the ‘slanted end,’ such that the ‘contact face’ is not required to be ‘radially outwardly declining.’ For the purposes of this Office Action, Examiner will interpret the limitation as “a radially outwardly declining slanted end or a radially outwardly declining contact face.”
Claim 21 further recites the limitation “the other of the pipe or flange” in the second paragraph after the preamble. There is insufficient antecedent basis for the limitation in the claim.
Claim 21 further recites “a contact edge” which comprises “at least one protrusion,” “a multi-level course having a radially innermost step,” “a further radially outwardly-disposed step,” and “a rise.” It is generally unclear as to how an “edge,” which is a line formed by the meeting or intersection of two surfaces, can comprise each of a ‘protrusion,’ a first ‘step,’ a second ‘step,’ and a ‘rise.’ For the purposes of this Office Action, Examiner will interpret “a contact edge” as “a contact face.”
Claim 21 further recites the limitations “the thus-formed weld joint” and “the pipe interior” in the last paragraph. There is insufficient antecedent basis for the limitations in the claim.
Claim 23 recites “wherein both said pipe and flange are provided with radially outwardly declining slant end or contact faces.” It is unclear as to whether Applicant intends ‘radially outwardly declining slant end or contact faces’ to refer to the ‘radially outwardly declining slanted end or contact face’ or whether Applicant intends to set for additional ‘slant end or contact faces.’ For the purposes of this Office Action, Examiner will interpret the claim as “wherein the other of the pipe and flange is provided with a radially outwardly declining slant end or a radially outwardly contact face.”
Claim 24 recites the limitation “said slanted face.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “said slant end or contact face.”
Claim 2 recites “wherein the pipe and the flange part are joined together by an MAG welding process, and welded to one another at an outer pipe circumference.” First, there is insufficient antecedent basis for “the flange part.” Secondly, it is unclear as to whether Applicant intends the recitation of ‘the pipe and flange are joined together by a MAG welding process’ to refer to, and further define, the previously recited step of ‘welding the flange to an end face of the pipe,’ or whether Applicant intends to set forth a step of ‘joining and welding’ separate and independent from the ‘welding’ previously set forth. Finally, it is further unclear as to whether Applicant intends ‘and welded to one another at an outer pipe circumference’ to refer to, and further define, the ‘joining and welding’ previously set forth, or whether Applicant intends the recitation to set forth another step of ‘welding’ separate and independent from the ‘joining and welding.’ For the purposes of this Office Action, Examiner will interpret claim 2 as “wherein the welding the flange to the end face of the pipe comprises joining the pipe and the flange together by a MAG welding process at an outer circumference of the pipe.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21 – 23, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshihara (U.S. Patent Application Publication Number 2007/0216159, cited in IDS).
As to claim 21, Yoshihara teaches a method of manufacturing a pipe having a connecting flange (abstract), comprising the steps of: providing a pipe and a flange (figure 1, element 13 being the ‘pipe’ and element 12 being the ‘flange’; page 3, paragraph 61), wherein the pipe is provided with a radially outwardly declining contact face (figures 1 and 3, element 15b being the ‘radially outwardly declining contact face’; page 4, paragraph 71), and the flange is provided with a contact surface (figures 1 and 2, surface of element 14 being the ‘contact surface’) having one protrusion in a region of a flange hub (figures 1 and 2, element 14a being the ‘protrusion’; page 4, paragraph 67), a multi-level course having a radially innermost step forming the protrusion (figure 2, see below), a further radially outwardly-disposed step forming a base for a weld joint (figures 1 and 2, see below), and a rise extending perpendicularly between the steps and serving as an abutment in a longitudinal direction of the pipe (figure 2, see below).

    PNG
    media_image1.png
    281
    940
    media_image1.png
    Greyscale

Yoshihara further teaches welding the flange to an end face of the pipe (figure 1, left end face of element 13 being the ‘end face of the pipe’; page 4, paragraph 73), such that said at least one protrusion contacts an inner wall of the pipe to cover a weld joint from an interior of the pipe (figure 1, element W being the ‘weld joint’ and inner surface of element 13 being the ‘inner wall of the pipe’; page 4, paragraph 43).
As to claim 22, Yoshihara further teaches that said radially innermost step forms an abutment in a radial direction of the pipe (figure 2, see above).
As to claim 23, Yoshihara teaches that the flange is provided with a radially outwardly declining contact face (figure 2, element 14b being the ‘radially outwardly declining contact face’; page 4, paragraph 67).
As to claim 3, Yoshihara teaches that the pipe and the flange are welded in a welding layer (figure 1, element W being the ‘welding layer’; page 4, paragraph 43).
As to claim 4, the protrusion serves as a centering aid, in a radial direction, on the joining together of the pipe and the flange (figure 1, elements 14a and 13).
As to claim 8, the pipe of Yoshihara is a hydraulic pipe (figure 1, element 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshihara as applied to claim 21 above, and further in view of Yamamoto (U.S. Patent Application Publication Number 2018/0023704).
As to claim 2, Yoshihara teaches that the step of welding the flange to the end face of the pipe comprises joining the pipe and the flange together by a welding process at an outer circumference of the pipe (figure 1, elements W, 12, and 13; page 4, paragraph 43). However, Yoshihara teaches the welding process being an inert gas welding process (page 4, paragraph 43), rather than a MAG welding process. Yamamoto teaches a method of manufacturing a pipe having a connecting flange (abstract), comprising the steps of welding a flange to an end face of a pipe, wherein the pipe and the flange are joined together by a welding process at an outer circumference of the pipe (figure 1, element 2 being the ‘pipe’ and element 3 being the ‘flange’; page 2, paragraph 32). Yamamoto further teaches the welding process comprises a MAG welding process (page 4, paragraph 54). It would have been obvious to one skilled in the art to substitute the inert gas welding process of Yoshihara for the welding process of Yamamoto, which comprises MAG welding, because Yamamoto teaches that such a process provides a benefit of ensuring a high welding strength between the pipe and flange (page 1, paragraph 4).
As to claim 5, Yoshihara does not teach the protrusion serving as a weld additive. Yamamoto teaches a method of manufacturing a pipe having a connecting flange (abstract), comprising the steps of welding a flange to an end face of a pipe (figure 1, element 2 being the ‘pipe’ and element 3 being the ‘flange’; page 2, paragraph 32). Yamamoto further teaches a portion of the flange serving as a weld additive (figure 1, element 4; pages 2 – 3, paragraphs 34 and 38). It would have been obvious to one skilled in the art to employ the protrusion of Yoshihara as a weld additive, as taught by Yamamoto because Yamamoto teaches that doing so prevents deposition of impurities during the welding, which acts to prevent cracking and increases the fatigue strength of the welded portion (pages 2 – 3, paragraph 38).
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726